DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received July 18, 2022.  
	Claims 1, 9, 11, 12, 16, have been amended.  Claims 2-8, 10, and 13-15 have been canceled.  Claims 17-31 are newly added.  Claims 1, 9, 11, 12, and 16-31 are pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 11, 12, and 16-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 21, and 25, which are similar in scope, Applicant recites in newly added amendments, "determining a parameter in the plurality of parameters for optimizing a route for the second vehicle based on the negotiation."  Applicant does not have support for optimizing a route for the second vehicle, the second vehicle being the vehicle that accepted the offer, based on the negotiation.  Applicant, for support, must show the second vehicle's route being optimized and this optimization is based on the negotiation.  Applicant has not shown support for this limitation.
Claims 9, 11, 12, and 16-20 are rejected for being dependent on claim 1.  Claims 22-24 are rejected for being dependent on claim 21.  Claims 26-31 are rejected for being dependent on claim 25.  
Therefore, claims 1, 9, 11, 12, and 16-31 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 9, 11, 12, and 16-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a certain method of organizing human activity, a commercial interaction- without significantly more. 
	Claim(s) 1, 21, and 25 recite(s) the following abstract idea:
	Claim 1 and 25, which are similar in scope, specifically recites:
	A method of negotiation-based vehicle routing comprising: capturing, a set of user- indicated values for a plurality of parameters to route at least one vehicle in a set of vehicles, wherein the set of user-indicated values includes a route-adjustment value; facilitating a negotiation, between a plurality of users, of the route-adjustment value for the plurality of parameters to route the at least one vehicle in the set of vehicles, wherein the negotiation of the route- adjustment value includes making an offer, by a first user, to a second user and receiving a response to the offer from the second user, wherein the route-adjustment value is based at least in part on the offer and the response to the offer from the second user, wherein the first user is a first rider occupying a first vehicle in the set of vehicles, and the second user is a second rider occupying a second vehicle in the set of vehicles, and wherein the at least one vehicle includes the second vehicle; and determining a parameter in the plurality of parameters for optimizing a route for the second vehicle based on the negotiation.
	Claim 21 recites the following abstract idea:
	A method of negotiation-based vehicle routing comprising: capturing a set of user- indicated values for a plurality of parameters used by a vehicle routing system to route at least one vehicle in a set of vehicles, wherein the set of user-indicated values includes a route-adjustment value, facilitating a negotiation, between a plurality of users, of the route-adjustment value for the plurality of parameters to route the at least one vehicle in the set of vehicles, wherein the negotiation of the route-adjustment value includes making an offer, by a first user, to a second user and receiving a response to the offer from the second user, wherein the route-adjustment value is based at least in part on the offer and the response to the offer from the second user, wherein the first user is a first rider occupying a first vehicle in the set of vehicles, and the second user is a second rider occupying a second vehicle in the set of vehicles, and wherein the facilitating negotiation includes facilitating negotiation of a reward for taking a routing action; and determining a parameter in the plurality of parameters for optimizing a route for the second vehicle based on the negotiation.
	The claims are directed to a certain method of organizing human activity, commercial interaction, because the recited abstract idea (nearly the entirety of Applicant's claims) recite a "negotiation" of a "route-adjustment value" where one "user" makes an offer to a second user so that the route can be adjusted.  As can be seen in dependent claim 24, this concerns a user "temporarily" leaving a route so that a second user can pass.  Applicant is reciting a method where a user negotiates the ability to pass another user in a vehicle.  Because these limitations are for how the offer and negotiation occur, Applicant is reciting a certain method of organizing human activity.
	Applicant's claims do not recite additional elements that integrate the abstract idea into a practical application.  Applicant recites the following:
	Claim 1 recites the following additional elements:
	through a vehicle-based route negotiation interface
	used by a vehicle routing system
	Claim 21 recites the following additional elements:
	through a vehicle-based route negotiation interface
	used by the vehicle routing system
	the at least one vehicle includes the second vehicle
	Claim 25 recites the following additional elements:
	A transportation system
	vehicle routing system
	a vehicle-based route negotiation interface connected to the vehicle routing system
	the vehicle-based route negotiation interface configured to
	Applicant also recites two vehicles in "a set of vehicles" (taught by two vehicles).  These are either additional elements or the condition that the humans find themselves in (in a car).  
	This judicial exception is not integrated into a practical application because the elements are merely applied and can be taught by computers.  For instance, Applicant recites several systems which could be taught by smartphones.  A smartphone running google maps or waze is a vehicle routing system.  Likewise for a transportation system.  The negotiation interface that is connected could also be a smartphone.  The vehicles are the field of use because they are the elements being negotiated (specifically, their routes) but otherwise are not elements being used.  Therefore, for these reasons, Applicant is reciting additional elements that amount to smartphones that are applied to the abstract idea (see MPEP 2106.05(f)(2)) and vehicles that are a field of use, as they generally link the abstract idea of negotiating passage to vehicles.  In combination, vehicles and smartphones are not a practical application as they are in combination found in most cars today (and as of Applicant's effective filing date as well).  Therefore, for these reasons Applicant has not recited a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the same elements and reasoning are carried over.  Just as there is no practical application, there is nothing recited significantly more than the abstract idea.
	Claim 9 recites monitoring responses which is an applied use of a computer that shows notifications, for example.  This is not a practical application or significantly more.
	Claims 11 and 12 adjust the route of a vehicle or the parameter for use (by the system, already an analyzed element), where under a broadest reasonable interpretation adjusting the route would be taught by directions given to a user through a smart phone.  The vehicle is not actually controlled. So this further limits the abstract idea of claim 1.
	Claims 16-19, 23, 24, and 27-31 further recite elements of negotiation including that "crypto" can be negotiated with, however, this merely further describes the negotiation itself, which is the abstract idea of claim 1.
	Claims 20, 22, and 26, similar in scope, recite an audio or touch screen interface which is taught by a smartphone as explained above
	Therefore, claims 1, 9, 11, 12, and 16-31 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 11, 12, and 16-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jumpertz, US PGPUB 2019/0043364 A1, in view of He et al., US PGPUB 2020/0073407 A1 ("He"). 
	Per claims 1, 21, and 25, which are similar in scope, Jumpertz teaches a method of negotiation-based vehicle routing comprising: capturing, through a vehicle-based route negotiation interface, a set of user- indicated values for a plurality of parameters used by a vehicle routing system to route at least one vehicle in a set of vehicles, in pars 097-098: "A vehicle system 325 can use the user interface device 308 to present the user with one or more combinations of expected time of arrival and the anticipated priority event related costs and/or income. In another example, the user can enter a target time for arriving at a destination and the vehicle system 325 can present information as to whether the desired arrival time can be achieved and estimate an anticipated number of encounters with impeding vehicles and the anticipated cost of priority events that may need to be executed to meet the desired arrival time." "Likewise, a user may be able to specify the latest acceptable time to arrive at a certain destination and the vehicle system 325 can present information about the actual expected time of arrival and the expected income stemming from granting priority to other vehicles along the way. In yet another example, the vehicle system 325 may suggest changes to the planned route to minimize priority event related costs or maximize priority event related income while at the same time maintaining the earliest possible arrival time."   The underlined limitations teach capturing a plurality of values to route a vehicle.  
	Then Jumpertz teaches wherein the set of user-indicated values includes a route-adjustment value in par 061 where a leading vehicle gives way to another vehicle based on a request, a route adjustment value.  Then Jumpertz teaches facilitating a negotiation, between a plurality of users, of the route-adjustment value for the plurality of parameters used by the vehicle routing system to route the at least one vehicle in the set of vehicles, wherein the negotiation of the route- adjustment value includes making an offer, by a first user, to a second user and receiving a response to the offer from the second user in par 061 where a remuneration offer is given for the user to pass the other user.  See par 061: " To remedy the undesirable situation of having to travel slower than desired, a priority request message 120 is sent from the trailing vehicle 100 to the leading vehicle 150. The priority request message 120 requests the leading vehicle 150 to change its path and give way to the trailing vehicle 100. The priority request message 120 may include an incentive, in particular a remuneration offer. The remuneration offer may describe a monetary value. The priority request message 120 presents an incentivized request, asking the leading vehicle to cooperate with the trailing vehicle 100 in allowing the trailing vehicle 100 to pass the leading vehicle 150."
	Then Jumpertz teaches wherein the route-adjustment value is based at least in part on the offer and the response to the offer from the second user, wherein the first user is a first rider occupying a first vehicle in the set of vehicles, and the second user is a second rider occupying a second vehicle in the set of vehicles, and wherein the at least one vehicle includes the second vehicle; in particular par 077 and par 099 below where the offer determines the route maneuvering that needs to take place, but see also par 063 and 072 below.  See par 063: "The leading vehicle 150 can grant the trailing vehicle's priority request and alter its path 152 to an alternative path 154, thereby allowing the trailing vehicle 100 to accelerate and follow its desired path 104 while passing the leading vehicle." See par 072: "In various embodiments, creating a remuneration record 224, 274 may include factoring a “social share” into the remuneration record, wherein the “social share” is a configurable percentage of the total currency value of the remuneration record that is destined to be used for social/charity purposes. Similarly, a remuneration record 224, 274 may include an “operator share” reflecting a portion of the remuneration that is assigned to an operator of a remote system 200." See par 077: " Modifying the vehicle path in process step 262 may include accessing vehicle functions required to facilitate a priority event, e.g. speed/acceleration, steering, braking, indication of change of direction, etc. via a vehicle control interface. Alternatively, modifying the vehicle path may include communicating, through a user interface, either visually, audibly or audio-visually information required to facilitate the priority event to the driver of the impeding vehicle. The information communicated to the driver may include the fact of having granted priority to another vehicle and may further include proposed driving instructions such as recommended changes to speed and direction."  See par 089: "In various embodiments, when an impeding vehicle is detected and the remuneration between the requesting vehicle and the impeding vehicle is successfully negotiated the impeding vehicle will modify its path by taking a yielding action and the requesting vehicle may take a passing action. In the impeding vehicle, a user interface device 308 may be used to instruct a human driver as to what action to take."  See par 099: "The remuneration offer may also consider an estimated inconvenience caused to the impeding vehicle by accepting the priority request. In yet another example, the calculation of the currency value of the remuneration offer may depend on required changes of speed by either of the vehicles involved. In yet another example, calculation of the currency value of the remuneration offer may depend on the time the requesting and/or impeding vehicle have spent in a certain lane before requesting/granting priority."	Jumpertz does not teach determining a parameter in the plurality of parameters for optimizing a route for the second vehicle based on the negotiation.
He teaches a system that facilitates prioritization of vehicle navigation.
He teaches determining a parameter in the plurality of parameters for optimizing a route for the second vehicle based on the negotiation in par 038 where the maneuvers are directed to the vehicle that is moving (optimizing a route) out of the way of the prioritization.  This optimizes a route under a broadest reasonable interpretation because the route is optimized for the benefit of the first vehicle.  See par 038: "In various embodiments, the instruction engine 118 may be configured to provide one or more instructions to one or more vehicles based on the desired navigation of the priority vehicle in the environment and/or other information. The instruction(s) may characterize one or more maneuvers to be performed by the vehicle(s) to facilitate the desired navigation of the priority vehicle. The instruction(s) may include one or more commands for the vehicle(s) to perform the desired maneuver(s). A maneuver may refer to a particular movement and/or particular operation of a vehicle. For example, a maneuver may include a movement of a vehicle in one or more particular directions (e.g., straight movements, curved movements). A maneuver may include a movement of a vehicle with one or more particular speeds (e.g., moving at a particular speed, increasing speed, decreasing speed, stopping movement, starting movement). The vehicle(s) may perform the maneuver characterized by the instruction(s) based on reception of the instruction(s)."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the route negotiation and modification teaching of Jumpertz with the optimizing a route teaching of He because He teaches resources can be more efficiently used with vehicles that can interact in this manner.  See par 002.  Because He's teaching would use resources more efficiently, one would be motivated to modify Jumpertz with He.  
Per claim 21, Jumpertz teaches the additional limitation and wherein the facilitating negotiation includes facilitating negotiation of a reward for taking a routing action in par 075: " Determining a remuneration offer in step 212 and evaluating the sufficiency of the remuneration offer in step 260 may be based on various rules that help determine a value of a priority event as will be explained in more detail with respect to FIG. 4a-d. Generally, the value of a priority event may be set at a fixed price, or may be determined in response to one or more input parameters. Suitable input parameters to determine the value of a priority event are the anticipated delay caused by the impeding vehicle (which is also the expected reduction in travel time by executing the priority event), a difference in vehicle speed relative to a desired vehicle speed caused by the impeding vehicle, an estimated arrival time, and a time that has expired since travel has been impeded by the impeding vehicle."
Per claim 9, Jumpertz and He teach the limitations of claim 1, above.  Jumpertz further teaches monitoring responses by the users of the set of vehicles to the set of offered user-indicated values in pars 070-071: "In step 220 the requesting vehicle 100 transmits a priority request to the impeding vehicle 150. The priority request identifies the impeding vehicle by utilizing the results of the identification step 210. The impeding vehicle 150 receives the priority request and in step 260 decides to grant or reject the priority request. The outcome of the decision step 260 is transmitted in form of a priority request response in step 270 to the requesting vehicle 100.
If the priority request 220 is rejected, the method may come to an end. Alternatively, the requesting vehicle may revert back to the remuneration offer step 212 to determine its remuneration offer based on the knowledge that its previous offer was declined. In practice, steps 212, 220, 260, and 270 may be performed repetitively in form of a negotiation/bidding process to establish a remuneration offer that is acceptable to both the requesting vehicle and the impeding vehicle."
Per claims 11 and 28, which are similar in scope, Jumpertz and He teach the limitations of claims 1 and 25, above.  Jumpertz further teaches the determined parameter facilitates adjusting the route of the second vehicle in par 078: "Modifying the vehicle path in process step 262 may include pulling-over or slowing down to create a gap if the impeding vehicle is traveling on a single-lane road. Modifying the vehicle path in process step 262 may include performing a lane change into a slower lane to clear the lane for the requesting vehicle if the impeding vehicle is traveling on a multi-lane road. Modifying the vehicle path in process step 262 may also include not performing a lane change into a faster lane and reserving the faster lane for the approaching requesting vehicle if the impeding vehicle is traveling on a multi-lane road. That is, the requesting vehicle may reward a potentially impeding vehicle for not blocking the requesting vehicle's path. The term “impeding vehicle” thus not only includes vehicles presently interfering with the requesting vehicle but includes also vehicles that may cause a future interference with the requesting vehicle."
Per claim 12, Jumpertz and He teach the limitations of claim 11, above.  Jumpertz further teaches adjusting the route includes prioritizing the determined parameter for use by the vehicle routing system in par 079: "In various embodiments, a priority event may take place when in a single-lane setup the granting vehicle(s) (e.g. a group of platooning vehicles) and the requesting vehicle use the same lane and the granting vehicle(s) facilitate priority by speeding up, slowing down or freeing up the lane sufficiently to allow for the requesting vehicle to pass."
Per claims 16 and 29, which are similar in scope, Jumpertz and He teach the limitations of claims 11 and 25, above.  Jumpertz further teaches the facilitating negotiation includes facilitating negotiation of a reward for taking a routing action in par 092: "generates a remuneration record 374 that is unique to the priority event record 372 and that includes a monetary or pseudo-monetary value. For example, the remuneration record 374 can contain a currency value corresponding to fiat money such as US Dollar, Euro or any other currency. In other examples, the remuneration record 374 can contain a currency value corresponding to a digital currency such as Beenz, e-gold, Rand, Ven, Utoken or other non-crypto currency."
Per claim 17, 24, and 30, which are similar in scope, Jumpertz and He teach the limitations of claims 16, 21, and 29, above.  Jumpertz further teaches the second rider is ahead of the first rider on a shared route at a start of the negotiation, and wherein the routing action includes the second rider temporarily leaving the shared route as the first rider passes in par 089: "In various embodiments, when an impeding vehicle is detected and the remuneration between the requesting vehicle and the impeding vehicle is successfully negotiated the impeding vehicle will modify its path by taking a yielding action and the requesting vehicle may take a passing action. In the impeding vehicle, a user interface device 308 may be used to instruct a human driver as to what action to take."
Per claim 18, 23, and 27, which are similar in scope, Jumpertz and He teach the limitations of claim 1, 21, and 25, above.  Jumpertz further teaches the offer includes an item of value in par 076: "In various embodiments, generating and settling remuneration records in steps 224, 274 and 290 may be performed in accordance with a cryptocurrency protocol. In various embodiments, remuneration records in steps 224, 274 and 290 may be performed using fiat money."
Per claims 19 and 31, which are similar in scope, Jumpertz and He teach the limitations of claims 1 and 25, above.  Jumpertz further teaches the route-adjustment value is in units of at least one of currency, tokens, points, cryptocurrency, or rewards in par 076: "In various embodiments, generating and settling remuneration records in steps 224, 274 and 290 may be performed in accordance with a cryptocurrency protocol. In various embodiments, remuneration records in steps 224, 274 and 290 may be performed using fiat money."
Per claims 20, 22, and 26, which are similar in scope, Jumpertz and He teach the limitations of claims 1, 21, and 25, above.  Jumpertz further teaches the vehicle-based route negotiation interface is at least one of a touch screen or an audio interface in par 077: "Alternatively, modifying the vehicle path may include communicating, through a user interface, either visually, audibly or audio-visually information required to facilitate the priority event to the driver of the impeding vehicle. The information communicated to the driver may include the fact of having granted priority to another vehicle and may further include proposed driving instructions such as recommended changes to speed and direction."
Therefore, claims 1, 9, 11, 12, and 16-31 are rejected under 35 USC 103.  
Response to remarks
35 USC 101
Applicant's arguments are not persuasive because the argument that something is non-generic is not a 101 argument.  Applicant may have novel claims but the claims recite an abstract idea and no practical application.  The negotiation interface could be taught by a smartphone, Applicant has no details on how the interface is constructed, it is only functionally described and nearly all by the abstract idea steps.  Applicant's argument that an interface has to perform the steps does not prohibit an abstract idea being found because the interface is an applied element.  Therefore, the 101 rejection is maintained.
Prior Art Rejections
The arguments are moot because of amendments for which further search and consideration was required.  
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure:
US PGPUB 2019/0236959 A1 Belapurkar et al. teaches in pars 080-081 managing a fleet of vehicles (see specification 409-0416).  
Reutzel, Bailey, "How Blockchain Tech Could Move Self-Driving Cars into the Fast Lane," [online] CoinDesk, available at: < https://www.coindesk.com/markets/2017/05/25/how-blockchain-tech-could-move-self-driving-cars-into-the-fast-lane/ > published on May 25, 2017.  
Teaches in page 2 one car using gps of another car to route with the car.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689